DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 July 2022 and 19 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The Amendment filed 08 July 2022 has been received. Claims 1-17 remain pending in the application as well as newly added claims 18-20. The Applicant’s amendments to the specification and claims overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 31 March 2022. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 08 July 2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejections of claims 1-17 under 35 U.S.C. 112(b), 102(a)(2), and 103 have been withdrawn. The double patenting rejections have also been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record individually or combined fails to teach an imaging device as claimed comprising: a semiconductor substrate including a first photoelectric converter, and a second photoelectric converter; a first transistor having a gate; and a first capacitive element having a first end, wherein the first photoelectric converter is coupled to the gate of the first transistor through a node, more specifically in combination with the first end of the first capacitive element being directly coupled to the node, and the first capacitive element at least partly overlaps, in a plan view, with the second photoelectric converter.
Claims 2-7 are allowed for their dependency on claim 1. 

Regarding claim 8, the prior art of record individually or combined fails to teach an imaging device as claimed comprising: a semiconductor substrate; a first pixel including a first photoelectric converter in the semiconductor substrate, a first transistor having a gate, and a first capacitive element having a first end; and a second pixel including a second photoelectric converter in the semiconductor substrate, wherein the first photoelectric converter is coupled to the gate of the first transistor through a node, more specifically in combination with the first end of the first capacitive element being directly coupled to the node, and the first capacitive element at least partly overlaps, in a plan view, with the second photoelectric converter.
Claims 9-14 are allowed for their dependency on claim 8. 

Regarding claim 15, the prior art of record individually or combined fails to teach an imaging device as claimed comprising: a semiconductor substrate including a first photoelectric converter, and a second photoelectric converter; a first transistor having a gate; a first capacitive element having a first end; and a first microlens that covers the second photoelectric converter, wherein the first photoelectric converter is coupled to the gate of the first transistor through a node, more specifically in combination with the first end of the first capacitive element being directly coupled to the node, and the first capacitive element at least partly overlaps, in a plan view, with the first microlens.
Claims 16-17 are allowed for their dependency on claim 15.

Regarding claim 18, the prior art of record individually or combined fails to teach an imaging device as claimed comprising: a semiconductor substrate including a first photoelectric converter, and a second photoelectric converter; and a capacitive element having a first end, wherein the first photoelectric converter is coupled to the first end of the capacitive element, more specifically in combination with the second photoelectric converter is coupled to the first end of the capacitive element through more switching elements than the first photoelectric converter is, and the capacitive element at least partly overlaps, in a plan view, with the second photoelectric converter.

Regarding claim 19, the prior art of record individually or combined fails to teach an imaging device as claimed comprising: a semiconductor substrate including a first photoelectric converter, and a second photoelectric converter; and more specifically in combination with a capacitive element that stores charges generated by the first photoelectric converter and that does not store charges generated by the second photoelectric converter, wherein the capacitive element at least partly overlaps, in a plan view, with the second photoelectric converter.
Claim 20 is allowed for its dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Non-Final Office Action dated 31 March 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878